This opinion is subject to administrative correction before final disposition.




                             Before
               MONAHAN, CRISFIELD, and LAWRENCE
                    Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                       Vernon R. MOORE
              Sonar Technician Seaman (E-3), U.S. Navy
                             Appellant

                             No. 202000091

                        Decided: 24 September 2020

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                              Military Judge:
                              Chad C. Temple

 Sentence adjudged 24 January 2020 by a special court-martial con-
 vened at Naval Base San Diego, California, consisting of a military
 judge sitting alone. Sentence in the Entry of Judgment: confinement
 for 12 months, reduction to E-1, and a bad-conduct discharge.

                          For Appellant:
         Lieutenant Commander W. Scott Stoebner, JAGC, USN

                               For Appellee:
                            Brian K. Keller, Esq.

                        _________________________

      This opinion does not serve as binding precedent under
            NMCCA Rule of Appellate Procedure 30.2(a).
               United States v. Moore, NMCCA No. 202000091
                            Opinion of the Court

                         _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. Uniform Code of Military Justice arts. 59, 66, 10 U.S.C.
§§ 859, 866.
   The findings and sentence are AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2